Citation Nr: 1106849	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-49 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to January 
1977 with additional unverified service in the Army Reserve from 
1978 to 1996. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board by videoconference from 
the RO in June 2010.   A transcript of the hearing is associated 
with the claims file. 
 

FINDING OF FACT

The Veteran's erectile dysfunction first manifested not earlier 
than 2002 and is not related to any aspect of service including 
as a residual disability of a circumcision in service. 


CONCLUSION OF LAW
 
The criteria for service connection for erectile dysfunction have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Notice from VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

In correspondence in May 2009, the RO provided notice that met 
the requirements.  The notice provided the criteria for all five 
elements of service connection and the Veteran's and VA's 
respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained a medical 
examination.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army supply specialist.  In a June 
2009 statement, he described his symptoms following surgery and 
contended that his erectile dysfunction first manifested 
following a circumcision performed in service.  

Service treatment records showed that the Veteran underwent a 
circumcision in April 1976 to correct recurrent post-intercourse 
infections.  Five days after surgery,  clinician noted that 
swelling had decreased and that the surgical site was healing 
well.  Identical notations were recorded eight and 21 days after 
surgery.  The records also showed that the Veteran was 
successfully treated in August 1975, August 1976, and October 
1976 for urethral discharge diagnosed as venereal disease.  The 
remainder of the service treatment records is silent for any 
further symptoms or recurrent infections.  On a December 1976 
discharge physical examination, the Veteran reported and a 
physician noted that the Veteran had been treated for venereal 
disease and that he retained a circumcision scar.  The Veteran 
did not report and the physician did not note any genitourinary 
abnormalities.  Except for the venereal disease treatment, no 
abnormalities were reported by the Veteran or noted by examiners 
on Army Reserve physical examinations in April 1983 and February 
1988.  

The claims file contains records that showed that the Veteran was 
married and divorced twice and is current married.  He is the 
father of three children, born in 1976, 1981, and 1983.  

In a December 2000 statement associated with a different claim 
for VA benefits, the Veteran reported that he received all 
medical care from a specific VA outpatient clinic.  The clinic's 
administrator reported that the Veteran had been seen on two 
occasions in 1990 but did not return.  No records from those 
encounters were available.  The Veteran returned to the clinic as 
a new patient in February 2001.  

In June 2001, the Veteran was scheduled for a psychiatric 
examination for depression related to back pain.  The Veteran did 
not appear for the appointment. 

In September 2002, a VA primary care nurse practitioner (NP) 
performed a new patient evaluation and noted a normal 
circumcision with no genitourinary system symptoms or 
abnormalities.  The NP specifically noted the Veteran's reports 
of no history of urethral discharge, venereal disease, or sexual 
or urinary dysfunction.    Five days later the NP noted the 
Veteran's telephone report that he was sexually active but 
experienced erectile difficulties on occasion.  The NP prescribed 
the use of a vacuum pump.  In September 2004, the Veteran began 
receiving oral medication for erectile dysfunction.  This NP, 
identified by the Veteran at his hearing as his physician, 
provided primary care through March 2010.  In all subsequent 
primary care encounters, the NP diagnosed male sexual dysfunction 
controlled with current medications.   There were no notations 
regarding any symptoms other than difficulty obtaining a 
satisfactory erection and no opinions regarding the etiology of 
the disorder.  The records showed that the Veteran continued to 
request refills of the prescription medication.  

In September 2009, a VA physician noted a review of the claims 
file and the Veteran's report of the onset of erectile 
dysfunction and symptoms of genital pain starting in service in 
1976 after the circumcision.  The Veteran also reported premature 
ejaculation and poor response from medication that affected his 
marital relationship.  The physician noted that the Veteran had 
been diagnosed and treated for hypertension and 
hypercholesterolemia.  A clinical examination was normal.  The 
physician concluded that the Veteran's dysfunction was not 
related to the circumcision or contended post surgical pain.  The 
physician explained that the Veteran had co-morbid conditions and 
associated medications that are known to lead to erectile 
dysfunction and that the Veteran's subjective reporting indicated 
more a condition of premature ejaculation rather than erectile 
dysfunction.  The physician did not comment on the origin of the 
increased sensitivity, pain, or premature ejaculation.  

In October 2008, a VA social worker noted the Veteran's reports 
of extreme penile sensitivity after the circumcision that caused 
premature ejaculation for 35 years.  In April 2009, the Veteran 
reported to the social worker that he had still not consulted 
with his primary care provider but promised to do so at the next 
visit.  In July 2009, the Veteran requested an increase in the 
number of allowed doses of medication to the maximum.  There were 
no complaints or clinical observations of increased sensitivity 
or premature ejaculation.  

In February 2010, the VA social worker noted that the Veteran had 
a good, supportive relationship with his spouse who understood 
his ability to engage in intercourse.  In March 2010, the NP 
noted continued control of erectile dysfunction with medication 
and no symptoms of pain or premature ejaculation.  

In a Board hearing in June 2010, the Veteran stated that he 
experienced symptoms of pain and urethral discharge that he 
termed "pre-ejaculation" since the circumcision.  During the 
hearing, the Veteran demonstrated some reluctance to discuss his 
symptoms.  He stated that he sought VA medical care and was 
referred for an examination by a VA psychiatrist in 1978.  He 
stated that he was told by VA that the records of this 
examination were on microfiche and were not available.  In 
response to questions posed to clarify the nature of his current 
symptoms, the Veteran stated that his current dysfunction was 
limited to achieving an erection and that his primary care 
provider told him that the disorder was related to his 
circumcision.  

The Board concludes that service connection for erectile 
dysfunction is not warranted.  The Board acknowledges the 
Veteran's reports of the onset of symptoms of pain, erectile 
dysfunction, and premature ejaculation that began immediately 
after the circumcision in service and of his current erectile 
dysfunction and the impact on his sexual relationships.  The 
Veteran is competent to report on his observed symptoms.  The 
Board concludes that the Veteran's reports of the onset of 
symptoms prior to 2002, and his report that his primary care 
provider told him his disorder was related to a circumcision, are 
not credible because they are inconsistent with the service 
records and domestic history.  The Board further concludes that 
the current disorder is limited to erectile dysfunction because 
that is the only symptom diagnosed and treated by clinicians.  
The nature of the current disorder was acknowledged by the 
Veteran at his hearing.  

Service treatment records showed that the Veteran recovered from 
the circumcision with no complications.  He was treated for 
venereal disease six months later suggesting some post-surgical 
ability to engage in sexual activity.  The records including 
discharge and Reserve examination reports through 1988 are silent 
for any genitourinary symptoms.  During that period, the Veteran 
was married twice and fathered three children.  The search for 
records of VA treatment prior to 2001 showed no encounters prior 
to 1990.  Records of primary care from 2001 to 2010 showed no 
psychiatric symptoms or history of previous treatment either 
reported by the Veteran or shown in treatment records other than 
the missed appointment regarding depression and back pain.  
Moreover, the initial report of symptoms to his medical provider 
in September 2002 was limited to occasional difficulty with 
erections.   Notwithstanding the Veteran's understandable 
reluctance to openly and fully disclose his symptoms to medical 
providers and to the Board at the hearing, the Board concludes 
that the erectile dysfunction first manifested not earlier than 
2002.  

The Board places greatest probative weight on the opinion of the 
VA physician in 2009 who reviewed the claims file including the 
records of the circumcision and follow-up treatment.  The 
physician noted no physical abnormalities and concluded that the 
erectile dysfunction was not related to the circumcision.  
Although the physician did not clearly associate the disorder 
with the co-morbid hypertension and hypercholesterolemia, the 
physician noted that the disorders are a known cause.  The Board 
also places probative weight on the reports of regular primary 
care by the NP who never noted a report of symptoms since a 
circumcision in 1976 and did not make any notation that the 
erectile dysfunction was associated with the a circumcision.  The 
NP repeatedly noted no genital abnormalities.  The Veteran 
requested and the NP continued to prescribe medications implying 
that the Veteran was able to engage in intercourse with the aid 
of the medication.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current erectile dysfunction first manifested 
not earlier than 2002 and is not related to his active service 
including a circumcision.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
ORDER

Service connection for erectile dysfunction is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


